Citation Nr: 1442701	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a rib fracture.

5.  Entitlement to an initial, compensable evaluation for residuals of a left thumb injury, status post dislocation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran was afforded a Board hearing, held by the undersigned, in June 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issues of entitlement to service connection for a lumbar spine disorder, hearing loss, tinnitus, and residuals of a rib fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a left thumb fracture are manifested by pain, a ligament sprain, and mild functional loss.




CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for residuals of a left thumb injury are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A letter dated in January 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied for this issue.

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection have been more than substantiated, the claim have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran of the evidence necessary to substantiate his claims.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence pertaining to his increased rating claim.  While the Board is remanding the Veteran's remaining claims so as to obtain any outstanding service treatment records, these records would have no bearing on the level of his current disability.  

Further, VA has obtained examinations with respect to the claim decided herein and each examination is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate).  Consequently, no further action is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

In this case, the Veteran is asserting that his service-connected left thumb disability is more severe than reflected in the initial, currently-assigned, non-compensable evaluation. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods wherein the disability on appeal resulted in symptoms that warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran seeks a higher initial rating for his service-connected residuals of a left thumb dislocation, currently evaluated as 0 percent disabling pursuant to Diagnostic Code 5228.  Under this Diagnostic Code, a 10 percent evaluation is assigned for a gap of 1 to 2 inches (2.5 to 5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted when there is a gap of more than 2 inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228. 

Turning to the evidence of record, the Veteran was afforded a VA (QTC) examination, in conjunction with his claim, in May 2009.  At that time, the Veteran reported constant pain at the base of the thumb that travels into the palm of the hand.  The Veteran indicated that the pain level was 10/10.  Although he reported that the pain was constant, he later acknowledged that the pain came spontaneously following physical activity.  At the time of pain, he stated that he was able to function with medication.  He noted that he had never been hospitalized for his disability.  As to functional impairment, he reported that he was unable to hold objects for long periods, unable to push buttons or switches, and could not apply pressure with the left hand.

On examination, the Veteran was able to tie his shoelaces and fasten buttons without difficulty.  He was able to pick up a piece of paper and tear it without difficulty.  The left hand fingertips were able to approximate the proximal transverse crease of the palm.  With the left thumb attempting to oppose the fingers, there was no distance between the thumb and the tip of any finger.  There was also no space between the pad of the left hand and any finger.  Strength in the left hand was slightly reduced. 

Range of motion of the left thumb was as follows: radial abduction to 55 degrees, palmar abduction to 50 degrees, MP flexion to 30 degrees, and IP flexion to 50 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An x-ray of the left hand was within normal limits.  The diagnosis of status post dislocation of the left thumb was confirmed.

VA medical records show that the Veteran was seen for the evaluation of his left thumb with complaints of tenderness and instability.  Examinations revealed that the most painful area to palpation was the radial side of the MCP joint. Also passive ulnar deviation MCP of the thumb.  X-ray revealed minimal spurring first carpal-metacarpal without fragmentation.  He was provided with an orthosis to use as needed.

Most recently, the Veteran was afforded a VA examination to address his claim in December 2013.  The Veteran reported pain and recurrent dislocation of the left thumb.  However, these flare-ups did not impact the function of the hand.  Further, there was no limitation of motion, or evidence of painful motion, for any finger or thumb.  He was able to perform repetitive-use testing with three repetitions with no additional limitation.  There was no gab between any fingertip and the proximal transverse crease of the palm, nor was there a gap between the thumb pad and the fingers.

Regarding functional impairment of the left thumb, the examiner noted weakened movement, excess fatigability, and pain on movement.  However, functional loss did not rise to the level to where the Veteran would be equally served by amputation and prosthesis.  There was tenderness to the left hand.  Hand grip was 5/5.  No scars or any other pertinent physical findings were found.  

X-ray testing indicated minimal spurring of the first MP joint.  Joint space alignment was maintained.  On examination, there was no evidence of dislocation.  A sprained ligament was the only residual of the in-service injury.  The examiner indicated that the Veteran's disability resulted in mild difficulty with left thumb movement against resistance, and as such there was some functional impact with regard to his ability to work.  

During the June 2014 Board hearing, the Veteran testified that he has constant pain in his left thumb and his grip strength has diminished.  He was also issued a brace by the VA for his left thumb.  

Upon review of the evidence of record, the Board finds that no compensable rating is available for the Veteran's left thumb disability under Diagnostic Code 5228, as there is no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  See 38 C.F.R. § 4.71a.  The Board acknowledges the May 2009 examination findings that demonstrated some limitation of motion of the thumb.  

Consequently, as it is the intent of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as productive of disability and thereby entitled to at least the minimum compensable rating for the joint, the Board finds that a 10 percent rating for the Veteran's residuals of left thumb fracture is warranted for the entire appellate period, as the evidence shows that his left thumb disability has resulted in pain, some ligament instability, and limitation of motion.  Burton, 25 Vet App. at 1-2 ; 38 C.F.R. § 4.59. 

The Board recognizes the Veteran's reported intense pain in his left thumb.  However, even applying such considerations to the case, the VA examinations of record do not establish that any gap exists between the thumb pad and the fingers, or ankylosis of the joint, at any period during the appeal.  The December 2013 examiner reported that the left thumb disability resulted in only mild difficulty with left thumb movement against resistance.  Accordingly, the Board finds that a 10 percent evaluation adequately compensates the Veteran for the pain and functional impairment caused by his service-connected left thumb disability.  DeLuca, 8 Vet. App. at 202. 

The Board has also considered the applicability of other diagnostic codes under 38 C.F.R. § 4.71a to see if another would establish a basis to grant an evaluation in excess of 10 percent; however, many of these provision are not applicable in this case given the manifestations and symptomatology of the Veteran's disability.  The Veteran's service-connected disability does not involve multiple fingers and there is no history of ankylosis or amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5152, 5216-5223.  The Board has additionally considered application of Diagnostic Code 5003; however, as the x-ray evidence of record does not indicate arthritis in the Veteran's left thumb involving two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations, a higher 20 percent rating is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing severe pain in the left thumb.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Significantly, the Board notes that but for the Veteran's reports, a compensable rating would not have been assigned at this time.
 
While the Board has applied the benefit-of-the-doubt doctrine in determining that an initial 10 percent rating is warranted for the Veteran's service-connected left thumb disability, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings; hence, there is no basis for staged ratings pursuant to Fenderson.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In addition, the Board notes that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. Indeed, the rating criteria adequately describe the Veteran's symptoms for his service-connected left thumb disability.  These symptoms include limitation of motion of the finger and pain, all of which are provided for in the rating criteria. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Lastly, the Board notes that there has been no allegation (or evidence) that the Veteran's service-connected residuals of a left thumb injury, status post dislocation, 
has rendered him unemployable or would render him unemployable if he were to seek employment.  While he testified in June 2014 that his disability did have an impact on his ability to work, he did not indicate that he was unable to find any substantially-gainful employment due to his left thumb disorder.   Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An initial evaluation of 10 percent rating, but not higher, for residuals of a left thumb injury, status post dislocation, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the appeal must be remanded for further development.  

The Veteran testified in June 2014 that he received in-service treatment for his claimed disorders when stationed in Panama in 1987.  See Transcript, p. 24.  However, records from that period have not been associated with the claims file, and it does not appear that any attempt has been made by the RO to procure them.  An attempt to obtain any available records must be made.  On remand, the RO/AMC should contact any and all appropriate records depositories, and attempt an exhaustive search to locate any such in-service records, to the extent available.  

With regard to the claim for service connection for bilateral hearing loss, the Board notes that an August 2009 VA examiner concluded that the Veteran entered military service with a bilateral high frequency hearing loss.   the Veteran's entrance audiology examination suggest that he had a bilateral hearing loss disability that pre-existed service.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of noise exposure.  

The Board notes that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b) , the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) . 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003. Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

 In light of the above, the Board finds that the August 2009 medical opinion is not dispositive of the issue because the examiner has not yet addressed the standard incorporated in the law as to pre-existing condition.  In this regard, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service. VAOPGCPREC 3-2003.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion, that includes consideration of whether clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

With regard to the Veteran's claim for service connection for a lumbar spine disability, service treatment records show that the Veteran was seen on several occasions with complaints related to his back.  The Veteran testified that after service he self-medicated his back pain, and then sought treatment in 1994 from private health care providers.   He further testified that when attempting to obtain the private medical records, he was informed that based on the length of time, the records had been destroyed.  The Veteran further testified that he received treatment at the VA medical center for his low back beginning in 2002.   The Veteran was afforded a VA examination in August 2009.  The VA examiner opined that the Veteran's current back pain is not caused by or the result of his active service.  He notes the in-service treatment for his back, but appears to support his negative nexus opinion on the absence of medical treatment records after service.  He failed to consider the Veteran's lay statement regarding continuity of symptomatology.  In addition, the Veteran has submitted lay statements, to include from his mother, that the Veteran returned from service with severe back pain.  Thus, the Board finds that an additional nexus opinion is necessary for the claimed lumbar spine disability  that does not reject the Veteran's reports of continuing symptoms based upon an absence of contemporaneous medical treatment.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).
 


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims folder any outstanding service treatment records, to include those associated with his active service when stationed in Panama in 1987.  

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  Obtain all outstanding VA medical records dated from 2002 to the present.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided. The examiner should provide the following:

 (a) The examiner should opine whether the Veteran's bilateral hearing loss disability clearly and unmistakably existed prior to the Veteran's entry into service. 

(b) If the examiner determines that the Veteran's bilateral  hearing loss disability clearly and unmistakably existed prior to his entry into service, the examiner should state whether there is clear and unmistakable evidence that the preexisting bilateral hearing loss disability did not increase in severity during service.  The examiner should specifically discuss any changes in puretone thresholds during service.

 (c) If a preexisting bilateral hearing loss disability underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease?  The examiner should discuss any frequency shifts noted at separation from service, to include a comparison with those from the Veteran's entrance examination. 

(d) If the Veteran's bilateral hearing loss disability did not clearly and unmistakably exist prior to service, the examiner should opine whether it is at least as likely as not (50 percent probability or greater), that it had its onset during service, or is it related to any event of service. 

(e) The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus is causally related to service or any incident of service.  If it is determined that there is another likely etiology for any tinnitus found, that should be stated.  The examiner should note that the absence of in-service evidence of tinnitus during service is not always fatal to a service connection claim.

4.  Then, schedule the Veteran for a VA examination to assess the etiology of any diagnosed low back disability. The examiner must review the claims file and must note that review in the report.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including VA medical records and the August 2009 VA medical opinion.  Specifically, the VA examiner's opinion should address whether it is as likely as not (50 percent probability or greater) that a low back disability first manifested in service or within a year after discharge, or is otherwise related to active service.  The examiner must consider the Veteran's lay statements, as well as his mother's (discussed above), as to onset and continuity of back symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  After ensuring compliance with the instructions above and any additional development deemed necessary, the claims remaining on appeal should be readjudicated.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


